Citation Nr: 0416735	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  02-16 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than November 2, 
2000, for the grant of Dependency and Indemnity Compensation 
(DIC).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from October 1972 to July 1973, 
and from August 1973 to March 1975.  He died in September 
1993 and was survived by the appellant.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from both an administrative determination 
of the RO dated in December 2000 and a rating decision dated 
in February 2001, the former of which granted a claim of 
entitlement to DIC benefits, with actual payments starting on 
December 1, 2000, and the later of which established an 
effective date of November 2, 2000, for the grant of DIC, but 
denied an earlier effective date-the benefit sought on 
appeal.  


FINDINGS OF FACT

1.  VCAA does not apply, although the RO notified the 
appellant of the evidence needed to substantiate her claim, 
explained to her who was responsible for submitting such 
evidence, and obtained and fully developed all evidence 
necessary for an equitable disposition of the claim on 
appeal.  

2.  The veteran and the appellant were married in June 1984 
and appear to have remained so at the time of the veteran's 
death.  

3.  The veteran died in September 1993, having been 
continuously rated as totally disabled for a period of 10 or 
more years due to service-connected disability.  
4.  In response to the appellant's original claim for DIC 
benefits received at the RO in March 1994, the RO issued 
letters dated in September 1994 and November 1994 requesting 
that she provide additional information regarding her use of 
"[redacted]" as her last name, and she was asked to submit a 
completed VA Form 21-4193.  

5.  In June 1995, the appellant provided additional 
information with regard to her maiden name, but she failed to 
submit the requested VA Form 21-4193, and in a letter dated 
in June 1995, the RO again advised her that her claim would 
not be granted without the requested VA Form 21-4193.  

6.  In reply to an August 1995 inquiry of the appellant, the 
RO again issued written notice to the appellant, dated in 
September 1995, with copies of the prior notices of September 
and November 1994, advising her that her DIC claim had been 
denied due to her failure to provide the requested VA Form 
21-4193; no timely reply is of record.  

7.  In response to the appellant's petition to reopen a DIC 
claim received at the RO in July 1997, the RO issued notices 
dated in August 1997 and November 1997, indicating that her 
DIC claim would remain denied unless she submit the requested 
VA-Form 21-4193; no timely reply is of record.  

8.  The appellant's instant claim on appeal was received at 
the RO on November 2, 2000.  


CONCLUSION OF LAW

The criteria for an effective date prior to November 2, 2000, 
for the grant of DIC benefits are not met.  38 U.S.C.A. 
§§ 1318, 5101, 5103, 5110(d)(1), 5111(a) (West 2002); 38 
C.F.R. §§ 3.31, 3.158(a), 3.400(c) (2003).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)  

Current decisional caselaw shows that VCAA does not apply in 
all cases before VA and the Board.  The instant case on 
appeal is one of those cases.  VA caselaw holds that where 
the law, as mandated by statute, and not the evidence is 
dispositive of a particular claim, VCAA does not apply.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002) (where the 
law and not the evidence is dispositive, VCAA is not 
applicable; see also, Sabonis v. Brown, 6 Vet. App. 426, 429-
30 (1994).  The instant claim of entitlement to an effective 
date earlier than November 2, 2000, for the grant of DIC is 
controlled by VA law and not the evidence.  

In the instant case, the facts at issue are documented in the 
VA claims file and not reasonably in dispute.  Thus, it is VA 
law applied to the documented facts of the case, in 
particular 38 C.F.R. § 3.158 (2003), that controls the 
outcome of the effective date for the grant of DIC.  That is, 
even if the appellant could show that entitlement arose prior 
to her November 2, 2000, reopened claim, an effective date 
prior to that date would not be established given the 
documented procedural history of her DIC claim, including her 
prior two abandoned claims, as described below.  

In finding so, the Board notes that there are no additional 
records which would be pertinent to the issue on appeal as 
there is no basis for an earlier effective date prior to the 
date of instant claim under VA law, other than the documented 
procedural history in this case.  38 C.F.R.§ 3.158(a).  
Finally, VCAA has been met with regard to this claim.  With 
regard to her 1994, 1997 and November 2000 claims, the 
appellant was given repeated notices, which clearly expressed 
to her that a VA Form 21-4193 was required to be filled out 
and returned to VA prior to any grant of her DIC claim-the 
appellant was repeatedly advised that her failure to do so 
had resulted in the denial of her DIC claim.  
Given the above, additional VCAA notice or development would 
serve no useful purpose, and it appears that VA has done 
everything reasonably possible to notify and assist the 
appellant.  Moreover, additional VCAA notice would only 
thwart the appellant's expressed request received in July 
2003 that the appeal "proceed" because she had no further 
additional information to submit-further delay of the 
appellate review of this one issue would serve no useful 
purpose.  Accordingly, in the circumstances of this case, 
additional VCAA efforts are not appropriate, given the narrow 
issue adjudicated on the merits herein.  Soyini, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements of law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  No VCAA development is indicated.  


II.  Effective Date for DIC

DIC benefits are payable under certain circumstances if a 
deceased veteran was in receipt of VA compensation at the 
time of death for a service-connected disability which had 
been totally disabling for a specified period of time.  38 
U.S.C.A. § 1318 (West 2002).  

A December 2000 RO rating decision established entitlement to 
dependency and indemnity compensation under 38 U.S.C.A. 
§ 1318(b)(1) on the basis that the veteran, who died in 
September 1993, had been in receipt of a total disability 
rating on account of his service-connected schizophrenia, 
paranoid type, for a period of at least 10 years.  This DIC 
benefit was established even though the cause of the 
veteran's death was found not to be related to his prior 
military service or to his service-connected disorder-and 
that aspect of the claim was denied in the December 2000 RO 
decision as well, but is not on appeal.  
The Board notes that while the veteran's certificate of death 
indicates that he was divorced at the time of his death, a 
January 1985 Marriage Certificate shows that he married the 
appellant, [redacted], in June 1984.  Both the 
veteran and the appellant submitted statements to VA soon 
after their marriage indicating that the couple terminated 
their cohabitation.  See November 1987 statement of the 
veteran and January 1988 statement of the appellant.  
Additionally, the appellant is shown to have been known by 
her maiden name of "[redacted]" when she was incarcerated at 
the time of her original claim of DIC.  The matter of her 
incarceration was a concern for the RO in processing the 
appellant's 1994 and 1997 DIC claims because awards of VA 
benefits, including DIC, for veterans and beneficiaries are 
subject to adjustment or discontinuance while such persons 
are incarcerated.  See, e.g., 38 U.S.C.A. § 5313.

In a February 2001 decision, the RO found that the payment of 
the appellant's DIC benefits would begin on December 1, 2000, 
based on a reopened claim received on November 2, 2000.  The 
Board notes that the September 2002 statement of the case and 
April 2003 supplemental statement of the case include an 
apparent typographical error identifying the date of receipt 
of the appellant's claim as November 20, 2000.  The salient 
point is that whether the claim was received on November 2, 
2000, or November 20, 2000, VA directs that in either event, 
December 1, 2000, would be the date of issuance of the 
appellant's first actual DIC compensation payment.  
38 U.S.C.A. § 5111(a); 38 C.F.R. § 3.31.  This matter has not 
been raised by the appellant, but it is noted by the Board 
for the sake of clarity.  

The payment of DIC benefits to the surviving spouse of a 
veteran is generally determined by application of the 
provisions of 38 C.F.R. § 3.400.  Under this provision, 
except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or DIC based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase, will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  As 
noted above, 38 C.F.R. § 3.400 is subject to 38 U.S.C.A. § 
5111(a) and 38 C.F.R. § 3.31 which provide that the actual 
payment of DIC benefits may not be made for any period before 
the first day of the calendar month following the month in 
which the award became effective.  

Finally, and most significantly, provisions of 38 U.S.C.A. 
§ 5101(a) require that a claim be filed "in the form 
prescribed by the Secretary" in order for any VA benefits to 
be paid.  VA regulations in effect both presently and in 1994 
and 1997 (VA regulations which did not change between 1994 
and 1997) also provided that a claim will be considered 
abandoned when evidence requested in connection with an 
original claim (or a claim to reopen) is not furnished within 
one year of the date of request.  Furthermore, VA regulations 
specify that after the expiration of the one year period, 
action "will not" be taken unless a new claim is received.  
Moreover, if the right to benefits is finally established, 
compensation based on such evidence "shall not" commence 
earlier than the date of filing the new claim.  38 C.F.R. 
§ 3.158(a).  

The appellant filed an original claim for DIC benefits as the 
veteran's spouse in March 1994.  In September 1994 the RO 
issued a letter to the appellant requesting that she provide 
additional information regarding her use of "[redacted]" as 
her last name.  The RO noted that the appellant had been 
incarcerated, and she was asked to have officials at the 
incarcerating facility complete the enclosed VA Form 21-4193, 
Notice To Department of Veterans Affairs of Veteran or 
Beneficiary Incarcerated in Penal Institution, and return the 
completed form to the RO as soon as possible.  The RO also 
advised the appellant that her reply was needed within 60-
days.  

In November 1994, the RO notified the appellant that her 
claim was denied on the basis that she failed to submit the 
needed VA Form 21-4193, and that she had not explained her 
failure to use the veteran's last name.  Significantly, she 
was also advised that if the requested information is not 
received within one year of her original claim of September 
1994, then the VA could not pay benefits based on that claim.  

In June 1995, the appellant replied, including additional 
information with regard to her last name-a copy of her 
marriage certificate.  However, her communication did not 
include, and was silent with regard to, the requested VA Form 
21-4193.  

In a letter dated in June 1995, the RO advised her that her 
claim could not be granted without the requested VA Form 21-
4193.  A copy of this letter, along with another notice, was 
re-issued in September 1995.  No reply is of record within 
one year of the issuance of the September 1995 notice.  

The Board finds, as the RO had, that the appellant's failure 
to reply after the September 1995 re-issued notice amounted 
to the abandonment of her March 1994 DIC claim under 
38 C.F.R. § 3.158(a).  As detailed above, the appellant was 
clearly advised of the basis for the denial of her DIC 
claim-her failure to return the repeatedly requested VA Form 
21-4193.  Her silence in the face of such repeated notices 
and specific requests constitutes the abandonment of her 
first DIC claim.  

Additionally, given that her first DIC claim was abandoned, 
38 C.F.R. § 3.158(a) mandates that if the right to the 
benefit sought is eventually established, compensation based 
on such evidence "shall not" commence earlier than the date 
of filing the new claim.  Accordingly, the March 1994 claim 
cannot provide a basis for an effective date earlier than 
November 2, 2000, for the grant of DIC benefits in this case.  

The appellant next petitioned to reopen her DIC claim by 
correspondence received in July 1997.  In response, an August 
1997 letter was issued to the appellant informing her, once 
again, that her claim would remain denied unless she 
submitted VA-Form 21-4193.  In November 1997, the appellant 
was again advised that her claim remained denied since she 
failed to submit the requested VA-Form 21-4193.  

As no reply is of record within one year of the November 1997 
notice, the Board finds, as did the RO, that the appellant 
abandoned her second DIC claim, a claim to reopen, within the 
meaning of 38 C.F.R. § 3.158(a) when she failed to respond to 
the August and November 1997 notices.  For the second time 
the appellant was clearly advised of the basis for the denial 
of her DIC claim-her failure to return the repeatedly 
requested VA Form 21-4193, and her silence in the face of 
such repeated notices and specific requests, constitutes the 
abandonment of her second DIC claim.  

Having abandoned her second claim of July 1997, 38 C.F.R. 
§ 3.158(a) mandates that, if the right to the benefit sought 
is eventually established, compensation based on such 
evidence "shall not" commence earlier than the date of 
filing the new claim.  Accordingly, the July 1997 claim 
cannot provide a basis for an effective date earlier than 
November 2, 2000 for the grant of DIC benefits in this case.  

The appellant's third DIC claim, received on November 2, 
2000, is the subject of the instant appeal.  The actual 
payment of VA DIC compensation benefits is not warranted 
earlier than December 1, 2000.  Given the above documented 
facts and circumstances, the Board finds an effective date, 
earlier than November 2, 2000, is not warranted for the grant 
of DIC benefits for the appellant, and that there is no legal 
basis for the actual payment of DIC compensation to the 
appellant prior to December 1, 2000.  With no basis for an 
effective date earlier than November 2, 2000 for the grant of 
DIC benefits to the appellant, and with no basis for the 
actual payment of DIC compensation prior to December 1, 2000, 
the claim on appeal is denied.  

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether the fair preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The Board finds that there is a fair 
preponderance of the evidence against the claim, as set forth 
above, and, therefore, reasonable doubt is not for 
application.  The claim is denied.  


ORDER

Entitlement to an effective date prior to November 2, 2000, 
for the grant of DIC benefits is denied.  



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



